DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on August 29, 2021. The application contains claims 1-20: 
Claims 1-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10645548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on September 14, 2021 following a telephone interview with KOKKA, SCOTT (Reg. No. 51893) on September 14, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims

1.	(Previously presented)  A method comprising: 
receiving data to form a first input via a first user interface as a first user interface element to initiate creation of a dataset based on a first set of data, the first set of data being associated by a first user identifier; 
causing activation of a programmatic interface to facilitate the creation of the dataset responsive to receiving the first input;
causing transformation at a processor of the first set of data from a first format to an atomized format to form an atomized dataset including triples, the transformation of the first set of data including deriving a dataset attribute based on a subset of data to form a derived dataset attribute for the first set of data; 
receiving at least one interaction with a second dataset in a subset of datasets via a second user interface associated with a second user identifier, wherein the subset of datasets including a set of data in a community of datasets associated with a community of networked users, each networked user being associated with one or more datasets as a subset of the community of datasets;
causing presentation of a notification including data representing the at least one interaction in an activity feed in the first user interface, the first user interface being configured to include selectable links configured to activate to form a link between the dataset to other relevant datasets stored as graph-based data in one or more triplestore repositories, the graph-based data including one or more summary characteristics configured to represent other derived dataset attributes associated with a collaborative dataset generated using a collaborative dataset consolidation system, the selectable links 
receiving data representing an input to select the second dataset in the subset of datasets to generate another interaction;
presenting data representing an annotation at the first user interface based on the derived dataset attribute for the subset of data, the annotation being automatically determined based on inferred data; and 
selecting the annotation for implementation automatically as a function of context based on a system of layer files responsive to the another interaction.

2. 	(Original)  The method of claim 1 wherein receiving data representing the input to select the second dataset in the subset of datasets to generate another interaction comprises:
causing execution of instructions to present an overlay window portion in the first user interface.

3. 	(Original)  The method of claim 2 wherein causing the execution of instructions to present the overlay window portion comprises:
presenting a portion of the first user interface in which to accept data representing authorization to access the second dataset.

4. 	(Original)  The method of claim 1 wherein presenting the data representing the annotation comprises:
accepting a second input via the first user interface as a second user interface element to cause linking between the atomized dataset and another dataset based on the annotation; and


5. 	(Original)  The method of claim 1 further comprising:
presenting in the first user interface a data view of the subset of data as a column of data associated with an unknown dataset attribute. 

6. 	(Original)  The method of claim 5 further comprising:
receiving data to annotate a column header to form the annotation to resolve the unknown dataset attribute. 

7. 	(Original)  The method of claim 5 further comprising:
receiving data to annotate a datatype to form the annotation to resolve the unknown dataset attribute for the column of data. 

8. 	(Previously presented)  The method of claim 1 further comprising:
presenting a data view in the first user interface of subsets of data from the first set of data, each subset representing a column of data; and
presenting a derived column of data that includes data derived from one or more other columns of data. 

9. 	(Original)  The method of claim 8 further comprising:
receiving data to form another input via the first user interface as another user interface element that is configured to receive data signals to perform one of adding, replacing, or rejecting the derived column of data; and


10. 	(Previously presented)  The method of claim 1 wherein causing transformation of the first set of data to include deriving the dataset attribute comprises:
causing access to one or more of a first subset of layer files specifying datatypes to identify an inferred attribute, a second subset of layer files specifying a data classification to identify an inferred attribute, and a third subset of layer files specifying contextual data to identify an inferred attribute. 

11. 	(Currently amended)  A system comprising:
a memory including executable instructions; and
a processor, the executable instructions executed by the processor to:
receive data to form a first input via a first user interface as a first user interface element to initiate creation of a first dataset based on a set of data, the first dataset being associated by a first user identifier; 
activate a programmatic interface to facilitate the creation of the first dataset responsive to receiving the first input;
cause transformation of the set of data from a first format to an atomized format to form an atomized dataset, the transformation of the set of data including deriving a dataset attribute based on a subset of data to form a derived dataset attribute for the set of data; 
receive at least one interaction with a second dataset in a subset of datasets via a second user interface associated with a second user identifier, wherein the subset of datasets including a subset of data in a community of datasets associated with a community of networked users;
cause presentation of a notification including data representing the at least one interaction in an activity feed in the first user interface, the first user interface being configured to include selectable links 
receive data representing an input to select the [[first]]second dataset in the subset of datasets to generate another interaction;
present data representing an annotation at the first user interface based on the derived dataset attribute for the subset of data, the annotation being automatically determined based on inferred data,
wherein the derived dataset attribute is associated with a system of layer files specifying an inferred datatype as the derived dataset attribute; and
select the annotation for implementation automatically as a function of context based on the system of layer files responsive to the another interaction.

12. 	(Original)  The system of claim 11 wherein executable instructions configured to receive data representing the input to select the second dataset in the subset of datasets to generate another interaction comprises executable instructions configured to:
cause execution of instructions to present an overlay window portion in the first user interface.

13. 	(Original)  The system of claim 12 wherein the executable instructions configured to cause the execution of instructions to present the overlay window portion comprises executable instructions configured to:
present a portion of the first user interface in which to accept data representing authorization to access the second dataset.

14. 	(Original)  The system of claim 11 wherein the executable instructions configured to present the data representing the annotation comprises a subset of instructions configured to:
accept a second input via the first user interface as a second user interface element to cause linking between the atomized dataset and another dataset based on the annotation; and
present data that represents the annotation for a column of data. 

15. 	(Original)  The system of claim 11 further comprising executable instructions configured to:
present in the first user interface a data view of the subset of data as a column of data associated with an unknown dataset attribute. 

16. 	(Original)  The system of claim 15 further comprising executable instructions configured to:
receive data to annotate a column header to form the annotation to resolve the unknown dataset attribute. 

17. 	(Original)  The system of claim 15 further comprising executable instructions configured to:
receive data to annotate a datatype to form the annotation to resolve the unknown dataset attribute for the column of data. 

18. 	(Previously presented)  The system of claim 11 further comprising executable instructions configured to:
present a data view in the first user interface of subsets of data from the set of data, each subset of the subsets of data representing a column of data; and


19. 	(Original)  The system of claim 18 further comprising executable instructions configured to:
receive data to form another input via the first user interface as another user interface element that is configured to receive data signals to perform one of adding, replacing, or rejecting the derived column of data; and
transmit the data signals to either add, replace, or reject the derived column of data. 

20. 	(Original)  The system of claim 11 wherein the executable instructions configured to cause transformation of the set of data to include deriving the dataset attribute further include executable instructions configured to execute a subset of instructions configured to:
cause access to one or more of a first subset of layer files specifying datatypes to identify an inferred attribute, a second subset of layer files specifying a data classification to identify an inferred attribute, and a third subset of layer files specifying contextual data to identify an inferred attribute. 








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The closest prior art of record 
Stojanovic et al. (US 20160092090) teaches: 
 “a method comprising:
receiving data representing an input to select the one dataset in the subset of datasets to generate another interaction; 
presenting data representing an annotation at the first user interface based on the derived dataset attribute for the subset of data, the annotation being automatically determined based on inferred data; and 
selecting the annotation for implementation automatically as a function of context based on a system of layer files responsive to the another interaction.”
Gray et al. (US 20160232457 A1) teaches 
“receiving data to form a first input via a first user interface as a first user interface element to initiate creation of a dataset based on a set of data, the dataset being associated by a first user identifier;
activating a programmatic interface to facilitate the creation of the dataset responsive to receiving the first input;”
Linton et al. (US 20130031208 A1) teaches 
“determining one or more interactions associated with a subset of datasets including a set of data in a community of datasets associated with a community of networked users, each networked user being associated with one or more datasets as a subset of the community of datasets; 
determining at least one interaction with one dataset in the subset of datasets via a second user interface associated with a second user identifier; 
causing presentation of a notification including data representing at least one interaction in an activity feed in the first user interface, the first user interface being configured to include selectable links configured to activate to form a link between the dataset to other relevant datasets;”
BICER et al. (US 20170357653 A1) teaches
“causing transformation at a processor (1316, Fig. 13) of the set of data from a first format to an atomized format to form an atomized dataset including triples, the transformation of the set of data including deriving a dataset attribute based on a subset of data to form a derived dataset attribute for the set of data;”

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claim 11 as follows:
 “causing presentation of a notification including data representing the at least one interaction in an activity feed in the first user interface, the first user interface being configured to include selectable links configured to activate to form a link between the dataset to other relevant datasets stored as graph-based data in one or more triplestore repositories, the graph-based data including one or more summary characteristics configured to represent other derived dataset attributes associated with a collaborative dataset generated using a collaborative dataset consolidation system, the selectable links being presented in a portion of the first user interface as either a function of data representing the dataset or a function of data representing a user, or both;”

Dependent claims 2-10 and 12-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/XIAOQIN HU/Examiner, Art Unit 2168             

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168